Case 3:20-cv-00516-VAB Document 179-6 Filed 05/07/21 Page 1 of 6




 EXHIBIT F
        Case 3:20-cv-00516-VAB Document 179-6 Filed 05/07/21 Page 2 of 6




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                       §
                                                  §
       Plaintiff                                  §
                                                  §
v.                                                §           CIVIL NO. 3:20-cv-516 (VAB)
                                                  §
VINCENT K. MCMAHON and                            §
ALPHA ENTERTAINMENT LLC                           §
                                                  §           May 6, 2021
       Defendants.

      Plaintiff’s Notice of 30(B)(6) Deposition of Alpha Entertainment LLC Company

TO:    Defendant, Alpha Entertainment LLC by and through its counsel of record, Jerry McDevitt,
       Curtis B. Krasik, K&L GATES LLP, 210 Sixth Avenue, Pittsburgh, PA 15222, and Jeffrey
       P. Mueller, DAY PITNEY LLP, 242 Trumbull Street, Hartford, CT 06103.

       PLEASE TAKE NOTICE that Plaintiff Oliver Luck (“Luck”), through undersigned

counsel, will take deposition(s) pursuant to F.R.C.P. 30(b)(6), of the corporate representative(s) of

Defendant Alpha Entertainment LLC (“Alpha”) at 9:30 a.m. on June 1, 2021 at the offices

of SHIPMAN & GOODWIN LLP, 300 Atlantic Street, Stamford, CT 06901, if permissible or via

Zoom, on the facts concerning, relating to or supporting the topics identified in Exhibit A.

       This deposition will be conducted before a Notary Public or some other officer authorized

to administer oaths, regarding the subjects identified in Exhibit A. Oliver Luck requests that

pursuant to F.R.C.P. 30(b)(6), Alpha designate individuals who can completely testify on Alpha’s

behalf regarding subjects identified in Exhibit A, as well as such other relevant knowledge the

witnesses(es) may possess. The deposition will be taken for all purposes allowed by the Federal

Rules of Civil Procedure and the Federal Rules of Evidence.

       The deposition will be recorded stenographically and on videotape and may be used at the

trial of this matter. The deposition will be conducted before an officer authorized to administer


                                                −1−
       Case 3:20-cv-00516-VAB Document 179-6 Filed 05/07/21 Page 3 of 6




oaths or a person appointed by the Court or designated by the parties under Rule 29(a), and will

continue from day to day until completed.

                                            Respectfully submitted,
                                            PLAINTIFF OLIVER LUCK

                                            /s/ Paul J. Dobrowski
                                            Paul J. Dobrowski (phv10563)
                                            Vanessa L. Pierce (phv10561)
                                            Jared A. McHazlett (phv10650)
                                            DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                                            4601 Washington Avenue, Suite 300
                                            Houston, Texas 77007
                                            Telephone: (713) 659-2900
                                            Facsimile: (713) 659-2908
                                            Email: pjd@doblaw.com
                                            Email: vpierce@doblaw.com
                                            Email: jmchazlett@doblaw.com

                                            AND



                                            /s/ Andrew M. Zeitlin
                                            Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                            Joette Katz (Fed. Bar No. ct30935)
                                            Sarah E. Gleason (ct30906)
                                            SHIPMAN & GOODWIN LLP
                                            300 Atlantic Street
                                            Stamford, Connecticut 06901
                                            Tel.: (203) 324-8100
                                            Fax: (203) 324-8199
                                            Email: azeitlin@goodwin.com
                                            Email: jkatz@goodwin.com
                                            Email: segleason@goodwin.com

                                            HIS ATTORNEYS




                                              −2−
        Case 3:20-cv-00516-VAB Document 179-6 Filed 05/07/21 Page 4 of 6




                                 CERTIFICATE OF SERVICE

         I hereby certify that on May ___, 2021, a copy of the foregoing was filed electronically
and served on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail
to all parties by operation of the Court’s electronic filing system, or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF system.


                                              /s/ Paul J. Dobrowski




                                                −3−
       Case 3:20-cv-00516-VAB Document 179-6 Filed 05/07/21 Page 5 of 6




                                            Exhibit A

The Alpha representative with knowledge of the facts concerning, relating to or supporting:


   1. Each ground for Luck’s termination for Cause;

   2. The date when Alpha determined that Luck would be terminated;

   3. The date when Alpha determined Luck would be terminated for Cause;

   4. Any investigation that led Alpha to terminate Luck for Cause;

   5. The facts learned during any investigation referenced in item #4;

   6. The decision to terminate Luck for Cause;

   7. Alpha’s policy re: personal use of Alpha, and/or XFL, issued iPhones;

   8. Personal use of iPhones by all Alpha employees;

   9. The hiring and firing of Antonio Callaway;

   10. The materiality, if any, of the hiring and firing of Callaway;

   11. Any and all communications to Luck by any XFL personnel, including McMahon, that
       Callaway should not be hired;

   12. Any and all communications to Luck by any XFL personnel, including McMahon, that
       Callaway should be fired;

   13. The 4 Criteria set forth in the Luck email dated July 17, 2019 (ALPHA_LUCK_00017189);

   14. The XFL Standard Player Contract;

   15. The XFL budget, including the budgets of the XFL’s different departments, for example,
       Football Operations, Business Operations, the Commissioner Discretion Budget;

   16. The decision and instruction to all XFL employees to work from home beginning Monday,
       March 16;

   17. The drafting and circulation of the XFL Employee Handbook & Code of Business Conduct;

   18. The date(s) that Alpha determined that Luck had violated an XFL policy or directive;

   19. Alpha’s assertion that any act or omission by Luck constituted gross negligence of his
       duties;



                                               −4−
    Case 3:20-cv-00516-VAB Document 179-6 Filed 05/07/21 Page 6 of 6




20. Alpha’s assertion that any act or omission constituted an intentional failure by Luck to
    follow any applicable XFL policy or directive;

21. Any notice and opportunity to cure given by Alpha to Luck for any act or omission that
    would constitute Cause for termination under the Employment Agreement;

22. The failure to give Luck notice and 30 days to cure for any alleged violation of an XFL
    policy or directive;

23. Alpha’s claim, if any, that Luck willfully and intentionally engaged in material misconduct
    in the performance of his duties;

24. Alpha’s assertion that any act or omission by Luck that constitutes “Cause” was not
    reasonably susceptible to cure;

25. Mr. Luck’s alleged failure to devote substantially all of his business time to the
    performance of his XFL duties;

26. Notice to Mr. Luck of any dissatisfaction with his performance of XFL duties prior to April
    9, 2020;

27. Luck’s performance, or non-performance, of his XFL duties after March 13, 2020;

28. All communications between any XFL personnel, including Mr. McMahon, and Luck after
    March 13, 2020 that relate to, reflect, or concern XFL business;

29. The allegations in Defendant Alpha Entertainment LLC’s Amended Counterclaims [ECF
    153] set forth in paragraphs 17, 18, 23, 28, 36, 37, 39, 40, 41, 46, 47, 48, 49, 61, 62, 63,
    67, 68, 73, 74, 75, 76, 79, 86, 89, 90, 91, 92, 97, 98, 101, 103, 104, 105, 108, 109, 113,
    114, 118, and 119;

30. The alleged prior material breaches listed in Defendant Alpha Entertainment LLC’s
    Answer, Affirmative Defenses, and Counterclaims [ECF 126] set forth under the
    “SECOND DEFENSE” heading on page 4;

31. Any “shared services” agreement between Alpha and/or the XFL, on the one hand, and
    WWE on the other;

32. The work performed by Wasserman Media Group, LLC for or on behalf of the XFL;

33. The work performed by William Wilson for or on behalf of Alpha; and

34. Payments by Alpha and/or the XFL, on the one hand, for services rendered by WWE from
    June 1, 2018 until April 9, 2020.




                                            −5−
